            Case 1:21-cv-05528-LTS Document 5 Filed 07/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DASHON HINES,
                          Plaintiff,
                                                                    21-CV-5528 (LTS)
                    -against-
                                                                 ORDER OF DISMISSAL
KATIE S. BLUM, ESQ., New York State
Division of Human Rights,
                          Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Defendant violated his rights under the First Amendment to the United

States Constitution. By order dated July 20, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). (ECF 1, at 10-11.) For the

reasons set forth below, the Court dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

                                        BACKGROUND

       Plaintiff brings this action against Katie Blum, an attorney who works for the New York

State Division of Human Rights (NYSDHR), regarding statements she made to Plaintiff during

Plaintiff’s proceedings in the NYSDHR. Plaintiff previously filed a substantially similar
             Case 1:21-cv-05528-LTS Document 5 Filed 07/26/21 Page 2 of 3




complaint against unidentified “staff” employed at Blum’s NYSDHR office. The Court

dismissed that action on June 14, 2021, and directed Plaintiff to show cause by declaration why

he should not be barred under 28 U.S.C. § 1651 from filing IFP actions without first receiving

permission to do so. See Hines v. New York State Div. of Human Rights, ECF 1:21-CV-4629, 3

(S.D.N.Y. June 15, 2021). On July 13, 2021, Plaintiff filed a response to the Court’s June 14,

2021, order, but he did not address this Court’s instruction that he show cause why he should not

be barred. 1

                                             DISCUSSION

        Plaintiff’s claims against Defendant Katie Blum, a government attorney who works for

the NYSDHR, must be dismissed because this Defendant is immune from any liability arising

from her conduct during the NYSDHR proceedings. See Mangiafico v. Blumenthal, 471 F.3d

391, 396 (2d Cir. 2006) (“As a general principle, a government attorney is entitled to absolute

immunity when functioning as an advocate of the [government] in a way that is intimately

associated with the judicial process.”) (citing Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).

This doctrine of absolute immunity for government attorneys covers “the functions of a

government attorney ‘that can fairly be characterized as closely associated with the conduct of

litigation or potential litigation’ in civil suits—including the defense of such actions.” Id.

(quoting Barrett v. United States, 798 F.2d 565, 572 (2d Cir. 1986)).

        Here, Plaintiff’s claims against Blum are based on actions within the scope of her official

duties and associated with the judicial process and conduct of Plaintiff’s NYSDHR litigation.

Therefore, these claims are dismissed because they seek monetary relief against a defendant who

is immune from suit. See 28 U.S.C. § 1915(e)(2)(b)(iii).


        1
            Plaintiff also filed a notice of appeal. (ECF 4.)


                                                     2
           Case 1:21-cv-05528-LTS Document 5 Filed 07/26/21 Page 3 of 3




                               DENIAL OF LEAVE TO AMEND

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011).

       Because the defects in Plaintiff’s complaint cannot be remedied, the Court declines to

grant him leave to amend his complaint.

                                          CONCLUSION

       The complaint, filed IFP under 28 U.S.C. § 1915(a), is dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       Plaintiff has consented to electronic service. (ECF 3.)

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 3
